DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 10, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrom (US 2008/0082207 A1) in view of Schmidt et al (US 2011/0120015 A1), further in view of Folk et al (US 8,157,078 B1) and further in view of Heath, Jr. (US 5,451,757).
Regarding Claim 1, Sjostrom teaches a money handling machine (100) as illustrated in figure 1, comprising:
a housing, i.e., cabinet (102), as illustrated in figure 1 and as mentioned at abstract;
a drawer (106, 144, 148, 150, 170,174), as mentioned at paragraph 71 and 77 and as illustrated at figures 4, 7, 10 and 11, configured to have a handling unit, i.e, coin dispensers (142), tills (146), as mentioned at paragraph 73, for handling money, i.e., coins, and configured to be drawable from the housing (102);
a locking mechanism (176), as mentioned at paragraphs 20-22, 73-75 and 79 and as illustrated at figure 1, arranged within the housing (102) and configured to lock the drawer (174) in the housing (102);
an identification information acquisition unit, i.e., a reader of “a personal data carrier” or “user interface”, as mentioned at paragraph 22, and card reader (112) and “personal code” entered “on the touch screen 110”, as mentioned at paragraph 63, configured to acquire identification information of an operator, i.e., “a user…will log on by inputting certain identification data”, as mentioned at paragraph 63, second to last sentence; and
a controller, i.e., a controller e.g. a CPU (not shown)”, as mentioned at paragraph 63, and as mentioned at paragraph 20, i.e., “[o]ne or more embodiments may further comprise locking means coupled to said controller and associated with said movable member, said locking means being adapted, under control by said controller, to selectively prevent and allow said movable member to move…”, configured to control the locking mechanism such that, the drawer (106, 144, 148, 150, 170,174) can be drawn from the housing (102) subject to the identification information being acquired, as mentioned at paragraphs 20-22 and 63.
Regarding Claim 1, Sjostrom does not expressly teach, a controller configured to control the locking mechanism such that, when an error occurs in the handling unit, the drawer can be drawn from the housing subject to the identification information being acquired.
Regarding Claim 1, Sjostrom does not expressly teach, but Schmidt teaches a controller, as mentioned at paragraph 31, second to last sentence, i.e., “[t]he sensors are monitored by a control unit, which prompts the opening of the cover 6 associated to the respective sensor, as soon as the sensor detects a malfunction”, configured to control the locking mechanism, i.e., implied by the opening of the cover (6), such that, when an error occurs, i.e., the detected malfunction event, in the handling unit the drawer/cover can be drawn/accessed from the housing (1), a prompt to a user is provided and a door is unlocked and automatically opened, as mentioned at paragraph 10, which states as follows.
[0010] Furthermore, there can be optionally provided that the automatic opening of the cover associated to the detected event is effected only after an opening confirmation by the operator of the bank note processing machine. In this way, any risks to the operator or further persons can be excluded. For this, for example, on the display of the operating module is displayed a message which informs the operator that at least one of the covers will be opened automatically and prompts the operator to make an opening confirmation. The confirmation of the opening can be effected e.g. by pressing a button or by touch screen input at the operating module. Moreover, the message may also inform about which one of the covers will be opened automatically, so that the operator is informed early about the location of the intervention. As soon as the bank note processing machine receives the opening confirmation of the operator, the one or more covers associated to the detected event are opened automatically. 
Emphasis provided.
Thus, Schmidt teaches that the operator must provide a confirmation before the cover is automatically opened.
Regarding Claim 1, Sjostrom does not expressly teach, but Folk teaches access to various functions of a money handling unit in the form of cash handler (200) as illustrated in figure 2, subject to the identification information being acquired, as mentioned at col. 6, line 65-col. 7, line 13, as reproduced as follows.
(34)    Additionally or alternatively, access to the various functions of the cash recycler 500 may be password protected or may require other authorization and authentication before a user may perform or adjust those functions. In one arrangement, biometric data, such as fingerprint, iris scan, and the like, may be used to authenticate a user of the cash recycler 500 to permit adjustment to various settings. In addition, access to the internal portion of the cash recycler 500 may be restricted to only authorized users. The cash recycler 500 may include one or more locks to prevent unauthorized access to the internal portion of the cash recycler 500. Integrating the controller 508 within the cash recycler 500 provides such additional security to prevent unauthorized access to the computer systems and internal portion of the cash recycler 500 and reduces the ability of would-be intruders to hack into the controller 508 and bypass such security measures. 
 Emphasis provided.
 Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a controller configured to control the locking mechanism such that, when an error occurs in the handling unit in the handling unit, the drawer can be drawn from the housing, as taught by Schmidt, noting Schmidt’s requirement for user confirmation before opening of the cover, and the drawer can be drawn from the housing subject to identification as taught by Folk,  i.e., which require password protection or other authorization and before a user may perform or adjust functions such as responding to an error/event/malfunction, in Sjostrum’s money handling unit for the purpose of increasing efficiency of prompting a response to maintenance events while increasing security of the device during said events by limiting those who may perform such maintenance only to those authorized.
Therefore, it would have been obvious to have combined Schmidt, Folk and Sjostrum to obtain a controller configured to control the locking mechanism such that, when an error occurs in the handling unit, the drawer can be drawn from the housing subject to the identification information being acquired, as recited in Claim 1.
Regarding Claim 1, Sjostrum does not expressly teach, wherein the controller controls the locking mechanism such that if the drawer has been returned into the housing before resolving of the error occurred in the handling unit is completed, the drawer is locked in the housing, and the drawer is unlocked to be drawn again from the housing only when predetermined identification information has been acquired by the identification information acquisition unit.

wherein the controller controls the locking mechanism such that if the drawer has been returned into the housing before resolving of the error occurred in the handling unit is completed, the drawer is locked in the housing, and the drawer is unlocked to be drawn again from the housing only when predetermined identification information has been acquired by the identification information acquisition unit.
Note that Applicant’s newly added limitations above are different from cancelled Claims 3, 12-14, 16 and 19 because of the addition of the limitations “the drawer is locked in the housing”.
Regarding Claim 1, Sjostrum does not expressly teach but Heath teaches wherein the controller, i.e., the dispatch controller (17), as mentioned at col. 5, lines 12-36 and as illustrated at figure 1, controls the locking mechanism, i.e., solenoid latch (49), as illustrated in figures 4-6, such that, if the drawer, i.e., vault door (52), as illustrated in figure 5, has been returned into the housing/vault before resolving of the error occurring in the handling unit is completed, the drawer (52) can be drawn again, i.e., reopened, from the housing/vault only when predetermined identification information has been acquired by the identification information acquisition unit, as mentioned at col. 10, line 59-col. 11, line 7, which states as follows.
 Modifications to the program access steps shown in FIG. 7 are permissible. For example, after a technician has gained access to the vault, he may find that a particular replacement part or service tool is required from the service vehicle. Security procedure requires that the technician must not leave the open vault unattended, but locking the vault door otherwise relock the vault door but leave the terminal 13 connected to the ATM while obtaining the desired component from the service vehicle. Upon returning to the ATM, the technician merely re-enters the PIN into the terminal 13, whereupon the solenoid latch 49 is again activated to unlock the vault door if the proper PIN was entered.
Emphasis provided.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the controller controls the locking mechanism such that if the drawer has been returned into the housing before resolving of the error occurred in the handling unit is completed, the drawer is locked in the housing, and the drawer is unlocked to be drawn again from the housing only when predetermined identification information has been acquired by the identification information acquisition unit, as taught by Heath, in Sjostrum’s coin handling machine for the purpose of enabling the service technician to leave the coin handling machine and drawer locked and secured if another task must be done or a tool must be retrieved to enable continuance of the error clearance task to be completed.  
Because Sjostrum teaches a vault with a locked drawer rather than a door, and Sjostrum, Schmidt and Folk already teach locking the mechanism, prompting an error event to an operator and only providing access upon presentation of authorization and Heath provides the procedure to leave clearance of an error/issue/task to relock the vault, and unlock the vault access at a later time, Claim 1 is found to be obvious to one of ordinary skill in the art.  
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it further would have been obvious to have caused Sjostrum’s controller to repeat the requirement for authorization if the drawer has been returned into the housing without resolving the error, so that the operator can pause the clearance of the error until a later time.
Regarding Claim 4, Sjostrum does not expressly teach wherein the predetermined identification information is identification information of the operator acquired by the identification information acquisition unit for the first time after occurrence of the error in the handling unit.
Regarding Claim 4, Folk already teaches wherein the predetermined identification information is identification information of the operator acquired by the identification information acquisition unit, i.e, the touchscreen/display (213), as illustrated in figure 2, for the first time after occurrence of the error in the handling unit (200) because the claimed authorization does not change, i.e, is not described as being a one-time access/password/authorization.  This is shown at Folk, col. 6, line 65-col. 7, line 4, which recites such examples of authentication to include “biometric data, such as fingerprint, iris scan and the like” which are not considered one-time authorization.  
further comprising a display unit configured to display an indicator for prompting acquisition of identification information of the operator by the identification information acquisition unit when the error has occurred in the handling unit.
Regarding Claim 5, Schmidt teaches a display unit configured to display an indicator for prompting confirmation of notice of the event, as mentioned at paragraph 10, third sentence, i.e., “on the display of the operating module is displayed a message which information the operator that at least one of the covers will be opened automatically and prompts the operator to make an opening confirmation”. 
Regarding Claim 5, Folk teaches acquisition of identification information of the operator by the identification information acquisition unit when the error/event has occurred in the handling unit, as mentioned at col. 6, line 65-col. 7, line 14, which states as follows.
Additionally or alternatively, access to the various functions of the cash recycler 500 may be password protected or may require other authorization and authentication before a user may perform or adjust those functions. In one arrangement, biometric data, such as fingerprint, iris scan, and the like, may be used to authenticate a user of the cash recycler 500 to permit adjustment to various settings. In addition, access to the internal portion of the cash recycler 500 may be restricted to only authorized users. The cash recycler 500 may include one or more locks to prevent unauthorized access to the internal portion of the cash recycler 500. Integrating the controller 508 within the cash recycler 500 provides such additional security to prevent unauthorized access to the computer systems and internal portion of the cash recycler 500 and reduces the ability of would-be intruders to hack into the controller 508 and bypass such security measures.
 Emphasis provided.  
acquisition of identification information of the operator by the identification information acquisition unit when the error/event has occurred in the handling unit, as mentioned at col. 10, line 59-col. 11, line 7 and as illustrated in the flowchart at figure 7, i.e., step 71, “enter coded access message into terminal”, for example.
Regarding Claim 5, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a display unit, as taught by Schmidt, configured to display an indicator for prompting acquisition of identification information of the operator by the identification information acquisition unit when the error has occurred in the handling unit, as taught by Folk and Heath, in Sjostrum’s money handling unit, for the purpose of effectuating the input of authorization information as taught by Folk and Schmidt and Heath, in Sjostrum’s money handling unit.
Regarding Claim 6, Sjostrum does not expressly teach wherein, when the drawer has been returned into the housing before resolving of the error occurring in the handling unit is completed, the display unit displays the indicator for prompting identification information of the operator to be acquired again by the identification information acquisition unit.


when the drawer has been returned into the housing before resolving of the error occurring in the handling unit is completed, the display unit displays the indicator for prompting identification information of the operator to be acquired again by the identification information acquisition unit, because Sjostrum, Schmidt and Folk already teach locking the mechanism, prompting an error event, and leaving an error in midstream for later access by reentry of the password/pin.  
Therefore, Regarding Claim 6, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a requirement for authorization a second time if the drawer has been locked before the error has been resolved, so that an operator may leave the error in midstream for later clearance depending upon the requirements for tools not anticipated, for example.
Note that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to have caused the controller to repeat the requirement for authorization if the drawer has been returned into the housing without resolving the error.



Regarding Claim 10, see rejection of Claim 1, above.
Regarding Claim 15, Sjostrum does not expressly teach further comprising a display unit configured to display an indicator for prompting acquisition of identification information of the operator by the identification information acquisition unit when the error has occurred in the handling unit.
Regarding Claim 15, Sjostrum does not expressly teach, but Heath teaches further comprising a display unit (38), as illustrated in figures 3 and 3a, configured to display an indicator (40), i.e. “enter PIN”, for prompting acquisition of identification information of the operator by the identification information acquisition unit (13), when the error has occurred in the handling unit, i.e., ATM vault (10), as mentioned at col. 8, lines 40-47, i.e., “[t]he depicted process assumes that access to a particular ATM has been requested” and “this service request commences according to the disclosed embodiment when a dispatcher learns that a particular ATM requires maintenance or service”, noting that the request is considered indication to the system that an error has occurred.
Regarding Claim 15, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided further comprising a display unit configured to display an indicator for prompting acquisition of identification information of the operator by the identification information acquisition unit when the error has occurred in the handling unit as 
Regarding Claim 17, see rejection of Claims 1 and 15, above.
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrom (US 2008/0082207 A1) in view of Schmidt et al (US 2011/0120015 A1), further in view of Folk et al (US 8,157,078 B1), further in view of Heath, Jr. (US 5,451,757) and further in view of Blake (US 2013/0205723 A1).

Regarding Claims 2 and 11, Sjostrom teaches the system as described above.

Regarding Claim 2, Sjostrom teaches a memory and processor/controller at paragraph 67.
Regarding Claim 2, Sjostrom does not expressly teach further comprising a memory configured to store identification information of an authorized operator who is authorized to resolve the error as stored identification information, wherein
the controller controls the locking mechanism such that, when the error occurs in the handling unit, the drawer can be drawn from the housing only when acquired identification information by the identification information acquisition unit matches the stored identification information in the memory.
further comprising a memory, i.e., MD1 as referred to in paragraphs 185 and 186, and as illustrated in figure 13, noting also the RFID device (886), configured to store identification information of an authorized operator who is authorized to resolve the error as stored identification information, as mentioned at paragraph 185, first sentence, i.e., "a secure coin recycling cassette is configured to log data relating to the secure coin recycling cassette on a resident memory device (see, e.g., MD1 in FIG. 13), such data including, but not limited to, records of access, time and date of access or attempted access, identification code or identifying information on person accessing or attempting access of secure coin recycling cassette, coins received by the secure coin recycling cassette, and/or status of secure coin recycling cassette (e.g., properly docked and operable, full, partially full, error codes, etc.) in any combination”
Regarding Claim 2, note that both Schmidt and Folk teaches wherein
the controller controls the locking mechanism such that, when the error occurs in the handling unit, the drawer can be drawn from the housing only when acquired identification information by the identification information acquisition unit matches the stored identification information in the memory, as described in connection with the rejection of Claim 1, above.  Note that the matching step is at least implied and suggested by Folk since for a password to be entered, access is only given if the password/code entered matches that which is stored in a database/memory.
Regarding Claim 2, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a memory configured to store identification information of an authorized operator who is authorized to resolve the error as stored identification information, as taught by Blake, in Sjostrum’s money handling device for the purpose of storing various data important in tracking its status, inventory and operation.
Regarding Claim 11, see rejection of Claim 2, above.
Claims 7-9, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrom (US 2008/0082207 A1) in view of Schmidt et al (US 2011/0120015 A1), further in view of Folk et al (US 8,157,078 B1), further in view of Heath, Jr. (US 5,451,757) and further in view of Dent (US 2016/0260295 A1).

Regarding Claims 7-9, 18 and 20, Sjostrom teaches the system as described above.
Regarding Claim 7, Sjostrom does not expressly teach further comprising a human detection unit configured to detect whether or not the operator is near the housing.
Regarding Claim 7, Sjostrom does not expressly teach, but Dent teaches further comprising a human detection unit configured to detect whether or not the operator is near the housing, i.e, an ATM, banking center or kiosk, as mentioned at paragraph 59, first sentence, noting that the ATM sends out a communication beacon  that “scans the proximate vicinity to determine accessible mobile communication devices currently located in the proximate vicinity”, noting that the mobile 
Note that Dent teaches that the transaction/error/event that is abandoned, can be continued upon re-entering authentication, as mentioned at paragraphs 12, which states as follows.
[0012] In other specific embodiments of the system, the pending transaction queuing routine is further configured to transform the data to create the pending transaction, wherein the pending transaction is configured to allow the customer to resume the transaction at a last completed point in the transaction. In such embodiments the system may further include an ATM user-interface routine that is executable at the plurality of ATMs. The ATM user-interface routine is configured to provide the customer, during the predetermined time period and in immediate response to authenticating the customer, a display at an ATM of a pending transaction option. The pending transaction option is configured, in response to the customer selecting the pending transaction option, to allow the customer to resume the transaction at the last completed point in the transaction absent presentation of further selection menus. 
Emphasis provided.   See also paragraphs 17, 36, 37, 56, 58 and 59. 

Regarding Claim 7, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a human detection unit configured to detect whether or not the operator is near the housing as taught by Dent, in Sjostrum’s money handling unit for the purpose of enabling a user to be reauthenticated to continue a discontinued transaction, as described at Dent, paragraph 36, noting the “abandoned/cancelled transaction usage pattern (20).  Note that 
Regarding Claim 8, Sjostrom does not expressly teach, wherein, if the error occurs in the handling unit and the human detection unit detects that the operator is not near the housing, the controller causes the identification information acquisition unit to acquire identification information of the operator when the human detection unit detects that the operator is again near the housing until resolving of the error occurring in the handling unit is completed.
Regarding Claim 8, Sjostrom does not expressly teach, but Dent teaches the human detection unit, as mentioned at paragraph 59 and as illustrated at figure 4, for example, and Heath teaches wherein, if the error occurs in the handling unit (10), the controller causes the identification information acquisition unit (13) to acquire identification information of the operator, that the operator is again near the housing until resolving of the error occurring in the handling unit is completed, since Heath teaches at col. 11, lines 4-7, that “upon returning to the ATM, the technician merely re-enters the PIN into the terminal 13”.  
Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein, if the error occurs in the handling unit and the human detection unit detects that the operator is not near the housing, the controller causes the identification information acquisition unit to acquire identification information of the operator when the human detection unit detects that the operator is again near the housing until resolving of the error occurring in the handling unit is completed as taught by Dent and Heath in Sjostrum’s coin handling device for the purpose of further automating the security access process since Dent teaches the human detection unit detects that the operator is not near the housing, as mentioned at paragraph 36 and at figure 4, and Heath teaches leaving the ATM, locking the device, and then returning to the device at a later time to reenter a PIN thus allowing re-entry to the ATM.  
Note that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  See In re Venner, 120 USPQ 192.  
Therefore, it would have been obvious to have provided and the human detection unit detects that the operator is not near the housing, as taught by Dent,  and when the human detection unit, as taught by Dent, detects that the operator is again near the housing, as taught by Dent and Heath, for the purpose of further automating Sjostrum’s access process.  
Regarding Claim 8, Sjostrom does not expressly teach, but Dent teaches wherein, if the error occurs in the handling unit, as taught by Schmidt, and the human detection unit, as taught by Dent, detects that the operator is not near the housing, the controller causes the identification information acquisition unit, as taught by Folk, to acquire identification information of the operator when the human detection unit detects that the operator is again near the housing until resolving of the error occurring in the handling unit is completed.  See Dent above, noting 
[0012] In other specific embodiments of the system, the pending transaction queuing routine is further configured to transform the data to create the pending transaction, wherein the pending transaction is configured to allow the customer to resume the transaction at a last completed point in the transaction. In such embodiments the system may further include an ATM user-interface routine that is executable at the plurality of ATMs. The ATM user-interface routine is configured to provide the customer, during the predetermined time period and in immediate response to authenticating the customer, a display at an ATM of a pending transaction option. The pending transaction option is configured, in response to the customer selecting the pending transaction option, to allow the customer to resume the transaction at the last completed point in the transaction absent presentation of further selection menus. 
Emphasis provided.   See also paragraphs 17, 36, 37, 56, 58 and 59. 
Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein, if the error occurs in the handling unit, as taught by Sjostrum, Folk, Schmidt and Heath, and the human detection unit detects that the operator is not near the housing, as taught by Dent, the controller causes the identification information acquisition unit to acquire identification information of the operator when the human detection unit detects that the operator is again near the housing until resolving of the error occurring in the handling unit is completed, as taught by Dent and Heath, in Sjostrum’s money handling unit for the purpose of preventing an uncompleted event/transaction from being unsecured as well as for enabling an operator/user to resume said transaction to thus complete it.
further comprising a notification unit configured to provide notification that the operator is not near the housing if the human detection unit detects that the operator is not near the housing when the error has occurred in the handling unit.
Regarding Claim 9, Schmidt teaches further comprising a notification unit, i.e. a display, as mentioned at paragraph 9, last two sentences, configured to provide notification that the operator is not near the housing if the human detection unit detects that the operator is not near the housing when the error has occurred in the handling unit, as taught by Dent at paragraphs 12, 36 and figure 4, noting Dent’s display as mentioned at paragraph 12, above.  See also Heath’s information acquisition unit (13) which is required to be connected to the ATM where service is being provided, as discussed above.  
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill to have used Schmidt’s, Dent’s and Heath’s display teachings in Sjostrum’s money handling unit to provide notification that the operator is not near the housing if the human detection unit detects that the operator is not near the housing when the error has occurred in the handling unit, as taught by Dent, Schmidt, Folk and Heath, for the purpose of indicating status information about Sjostrum’s money handling machine, since Schmidt’s display can display digital information and data as is Dent’s and Heath’s displays.
Regarding Claim 18, see rejection of Claim 7, above.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-11, 15, 17, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Cardinal ‘715 is cited as another example of a money handling unit in the form of a document handling machine, in which authorization is required before an operator may clear an event that occurs with the machine, as mentioned at paragraphs 44-45, and paragraph 271, which mentions that a service person’s process of clearing an error concerning a full machine.



Folk ‘183 teaches a money handling unit (200), as illustrated in figure 2a, having a servicing process with a locking/resealing process, as illustrated in figures 6a-9 and noting the servicing module (1010), as illustrated in figure 10.

Dopfer ‘151 is cited as teaching a money handling unit (1) having lighted compartment windows (16) that are lighted when an error occurs and requires servicing as mentioned at col. 6, lines 29-35 and as mentioned at col. 7, lines 4-35.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


August 8, 2021